Citation Nr: 9917006	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Custodian of the appellant



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision that denied service 
connection for the cause of the veteran's death.  The 
appellant is a former wife of the deceased veteran, and 
brings this claim on behalf of his minor daughter.



FINDING OF FACT


The appellant has not submitted competent (medical) evidence 
linking the cause of the veteran's death due to liver 
problems, first found many years after service, to an 
incident of service or a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where cirrhosis of the liver becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, evidence which shows that her claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such claims, 
her appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist her further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The service medical records show that the veteran was 
hospitalized four days in January 1972 for the evaluation of 
a fever of unknown origin, and improper use of heroin.  The 
fever resolved.  The records do not show the presence of 
hepatitis or other liver problems.  Nor were liver problems 
found at the time of the veteran's medical examination for 
separation from service in March 1972, at which time he 
specifically denied any history of liver trouble.

The post-service medical records do not show the presence of 
liver problems until around 1991.  At a VA medical 
examination in January 1991 the veteran gave a history of 
hepatitis B in service, and laboratory studies in January 
1991 were positive for increased liver enzymes and negative 
for hepatitis profile.  It was noted that the veteran had a 
history of alcohol abuse that most likely caused the elevated 
enzymes.  A report of a VA medical examination of the veteran 
in April 1992 notes he was in frank liver failure and had 
ascites.  At a VA medical examination in June 1995 the 
veteran was found to have cirrhosis, probably alcoholic in 
nature.  The post-service medical records do not link the 
veteran's liver problems, found many years after service, to 
an incident of service except by history reported by the 
veteran.  Unenhanced medical information recorded by a 
medical examiner is not competent medical evidence, and lacks 
credibility.  LeShore v. Brown, 8 Vet. App. 406 (1995).  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between the claimed disability and service.  
Caluza, 7 Vet. App. 498.

The appellant testified at a hearing before the undersigned 
sitting at the RO in March 1999 to the effect that the 
veteran's death due to liver problems was causally related to 
hepatitis in service.  This lay evidence is not sufficient to 
support a claim for service connection of a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 498 
(1992).

A certificate of death shows that the veteran died in August 
1996.  The cause of death was hepatic encephalopathy due to 
hepatic failure as a consequence of hepatic cirrhosis.  

In this case, there is no competent (medical) evidence 
linking the veteran's fatal liver problems, first found many 
years after service, to an incident of service.  Hence, the 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.

There is no allegation, and the evidence does not appear to 
suggest, that the veteran would have been entitled to a total 
disability rating for compensation purposes for ten or more 
years immediately preceding his death, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  See Green v. Brown, 10 Vet. App. 111 
(1997).  He had a service-connected back strain rated 40 
percent disabling, and a non-compensable wound of the right 
leg.  At the time of his death he was rated incompetent, and 
permanently and totally disabled by cirrhosis and its 
effects, but there is no evidence that the service-connected 
disabilities played a significant role in his incapacity, or 
that he had been so disabled for 10 years prior to his death.


The Board notes that the RO denied the claim for service 
connection for the cause of the veteran's death on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claims as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


The custodian for the appellant is advised that she may 
reopen the claim for service connection for the cause of the 
veteran's at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical opinion linking the cause of 
the veteran's death to an incident of service.  The testimony 
of the custodian for the appellant seems to make the 
assertion that the veteran had a psychiatric disability with 
related alcohol and drug abuse that caused or contributed to 
the veteran's death.  She is advised that she may reopen the 
claim for service connection for the cause of the veteran's 
death based on such a claim by notifying the RO and 
submitting evidence showing a plausible basis for the claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

